Citation Nr: 1200843	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-29 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  What evaluation is warranted for a left knee scar from June 1, 2007?
 
2.  What evaluation is warranted for a right knee scar from June 1, 2007?
 
3.  What evaluation is warranted for post operative residuals of right knee release surgery from June 1, 2007?
 
4.  What evaluation is warranted for post operative residuals of left knee degenerative changes, with debridement from June 1, 2007?
 
5.  What evaluation is warranted for left hip bursitis from June 1, 2007?
 
6.  What evaluation is warranted for residuals of a left wrist fracture from June 1, 2007?
 
7.  What evaluation is warranted for a right foot disability, status post third and fourth metatarsal stress fracture with tibial avulsion and displacement, from June 1, 2007?

REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 2003 to May 2007.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision granted entitlement to service connection for all of the issues on appeal and assigned noncompensable ratings for each disorder effective June 1, 2007.  
 
A July 2008 rating decision increased the ratings of left knee arthritis and left hip bursitis to 10 percent effective June 1, 2007.
 
An October 2009 rating decision increased the ratings for left and right knee scars to 10 percent effective February 5, 2009.
 
The October 2009 rating decision granted a separate 10 percent rating for left knee instability effective February 5, 2009.  The Veteran has not perfected an appeal to that decision, and it is not before the Board for consideration.  38 U.S.C.A. § 7105 (West 2002).
 
 

FINDINGS OF FACT
 
1.  From June 1, 2007, to February 4, 2009, the Veteran's left and right knee scars were not deep, they did not exceed 39 square centimeters in area, they were not unstable or painful, and they were not manifested by an objective limitation of function of the parts affected.
 
2.  Since February 5, 2009, the Veteran's left and right knee scars have not been shown to be deep and exceed 77 square centimeters in area or to be manifested by an objective limitation of function of the parts affected.
 
3.  Post operative residuals of right knee release surgery are not manifested by x-ray evidence of arthritis, a limitation of flexion to 45 degrees or less, a limitation of extension to 10 degrees or more, or by instability.
 
4.  Post operative residuals of left knee degenerative changes, with debridement, are not manifested by limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.
 
5.  The Veteran's left hip bursitis is not manifested by malunion of the femur with moderate knee or hip disability; ankylosis of the hip; loss of motion beyond 10 degrees of abduction; or hip flail joint.
 
6.  The Veteran's left wrist is not limited to dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm. 
 
7.  Prior to February 5, 2009, the Veteran's right foot disability, status post third and fourth metatarsal stress fracture with tibial avulsion and displacement, was not at least moderately disabling.

8.  Resolving reasonable doubt in the Veteran's favor, a right foot disability, status post third and fourth metatarsal stress fracture with tibial avulsion and displacement, was moderately disabling, not more than moderately disabling, from February 5, 2009.

CONCLUSIONS OF LAW
 
1.  From June 1, 2007, to February 4, 2009, the criteria for a compensable evaluation for left and right knee scars were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), (2011); 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).
 
2.  Since February 5, 2009, the criteria for an evaluation in excess of 10 percent for left and right knee scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.
 
3.  The criteria for an initial compensable evaluation for post operative residuals of right knee release surgery are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).
 
4.  The criteria for an initial evaluation in excess of 10 percent for post operative residuals of left knee degenerative changes, with debridement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.
 
5.  The criteria for an initial evaluation in excess of 10 percent for left hip bursitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5255 (2011).
 
6.  The criteria for an initial compensable evaluation for residuals of a left wrist fracture are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2011).
 
7.  Effective February 5, 2009, but not prior thereto, the criteria for a 10 percent rating for a right foot disability, status post third and fourth metatarsal stress fracture with tibial avulsion and displacement, were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  The claims file contains the Veteran's service treatment records and VA medical records, and private medical records.  VA provided the Veteran with examinations in August 2007 and February 2009.  On review, the examinations appear are adequate rating purposes.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
II.  Increased Ratings
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
A.  Left and Right Knee Scars
 
The Veteran's left and right knee scars were each assigned noncompensable ratings effective June 1, 2007.  These ratings were increased to 10 percent effective February 5, 2009.
 
As the Veteran's claim was filed prior to October 23, 2008, the rating criteria in effect prior to that date are controlling.  73 Fed.Reg. 54708 (2008).
 
Under 38 C.F.R. § 4.118 (2008), scars other than on the head, face, or neck are rated under Diagnostic Codes 7801 through 7805 (2008).   The Veteran's left and right knee scars are currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is tender and painful on objective demonstration. 
 
The Board finds that compensable rating is not warranted for either of the Veteran's scars under Diagnostic Code 7804 prior to February 5, 2009.  The August 2007 VA examination revealed no evidence of tenderness in either scar.  The left knee scar measured five centimeters vertically at the inferior patella, and there were two 0.5 centimeter scars located at the anterolateral portion of the left knee.  Neither scar was described as tender, unstable or objectively painful.  Neither scar exceeded 39 centimeters in area.  As such, there was no basis for a compensable rating prior to February 5, 2009.
 
The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 direct that scars be rated based on limitation of function of the affected part.  The Veteran has already been assigned separate ratings for limitation of motion of both knees, and these ratings will be reviewed below.  Separate evaluations for the same symptoms in either knee (whether attributed to scarring or arthritis) would violate the doctrine against pyramiding and are therefore not permitted.  See 38 C.F.R. § 4.14 (2011).

Accordingly, for the period prior to February 5, 2009, the Board finds that a compensable rating was not in order. 

The Board also finds that a rating in excess of 10 percent from February 5, 2009, must be denied.  A 10 percent rating is the maximum schedular evaluation available under Diagnostic Codes 7802, 7803, and 7804.  Thus, higher evaluations cannot be granted based upon the symptoms involving the knee scars under these diagnostic codes.  
 
Diagnostic Code 7801 provides a 20 percent rating for scars that are deep or cause limitation of motion and cover an area or areas exceeding 77 square centimeters.  The February 2009 VA examination report notes a left knee scar measuring 11.0 centimeters in length and 0.5 centimeters in width.  It also notes a right knee scar measuring  0.8 centimeters in length and 1.0 centimeters in width.  These scars do not approach the size to qualify for a 20 percent rating under Diagnostic Code 7801.  
 
Diagnostic Code 7805 directs that scars be rated based on limitation of function of the affected part.  Again, the Veteran has already been assigned separate ratings for limitation of motion of the knees.  Those ratings are evaluated below.  In any event, the record does not suggest that the Veteran's limitation of motion is caused by his scars.  Rather, the preponderance of the evidence shows that it is caused by arthritis.  Hence, a rating in excess of 10 percent for functional impairment caused by scarring is not warranted.  
 


B.  Left and Right Knees
 
The Veteran is in receipt of a noncompensable rating for post operative residuals of right knee post release surgery and a 10 percent rating for post operative residuals of left knee degenerative changes, with debridement.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 
 
The Veteran's left knee degenerative arthritis is established by x-ray findings, and a 10 percent rating has been assigned.  While both the August 2007 and February 2009 VA examination reports diagnose right knee degenerative changes, no such abnormalities were seen on x-rays from September 2007 and February 2009.  Without x-ray evidence of arthritis, a compensable rating cannot be assigned for the Veteran's right knee under Diagnostic Code 5003.
 
The Board will next consider whether increased ratings may be assigned based on limitation of motion of the knees.
 
For VA purposes, the normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'  See 38 C.F.R. § 4.40.  
 
The August 2007 VA examination revealed full right knee extension to 0 degrees and flexion to 140 degrees.  Left knee extension was also full to 0 degrees, and flexion was to 130 degrees. 
 
The February 2009 VA examination revealed that both knees could extend to 0 degrees.  Right knee flexion was to 120 degrees, and left knee flexion was to 110 degrees.  There was no decreased motion on repetition.  There was objective evidence of pain with movement on both sides.  
 
Based on the above, increased ratings are not warranted for either knee based on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261.  Simply put, neither knee demonstrated a limitation of motion warranting an increased rating under either Diagnostic Code 5260 or 5261.  
 
VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating when slight and a 20 percent disability rating is in order when there is evidence of moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
The Veteran has been assigned a separate rating for instability of the left knee, and that rating has not been appealed to the Board.  No instability of the right knee was found on examination in August 2007 or February 2009.  Therefore, a separate rating under Diagnostic Code 5257 is not warranted for either knee for any period on appeal.
 
C.  Left Hip
 
The Veteran has claimed entitlement to a rating in excess of 10 percent for left hip bursitis.  This rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
 
Diagnostic Code 5255 assigns a 10 percent rating for malunion of the femur with slight knee or hip disability.  A 20 percent rating is warranted for malunion of the femur with moderate knee or hip disability. A 30 percent disability rating contemplates malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a.

The words 'slight,' 'moderate,' and 'marked' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  
 
Normal ranges of hip motion are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.

A limitation of abduction where motion is lost beyond 10 degrees warrants a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  

The August 2007 VA examination revealed left hip flexion from 0 to 115 degrees, extension from 0 to 30 degrees, adduction from 0 to 25 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 60 degrees, and internal rotation from 0 to 40 degrees.  There was no palpable tenderness to palpation.  
 
The February 2009 VA examination revealed left hip flexion from 0 to 110 degrees, extension from 110 to 0 degrees (sic), and abduction from 0 to 25 degrees.  There was objective evidence of pain with active motion and following repetitive motion.  There was no loss of range of motion on repetition.  The Veteran could cross the left leg over the right and his toes could turn out more than 15 degrees.  
 
These findings do not justify a rating in excess of 10 percent under Diagnostic Code 5255, as limitation of flexion was no less than to 110 (out of 125) degrees.  These findings represent no more than slight disability.
 
The Board has also considered whether an increased rating can be assigned under a different diagnostic code.  A rating in excess of 10 percent is not available for limitation of extension of the thigh (Diagnostic Code 5251).  In the absence of ankylosis of the hip (Diagnostic Code 5250), limitation of flexion of the thigh to 30 degrees or less (Diagnostic Code 5252), motion of the thigh lost beyond 10 degrees of abduction (Diagnostic Code 5253), and hip flail joint (Diagnostic Code 5254), a rating in excess of 10 percent is not warranted.  
 
D.  Left Wrist
 
The Veteran has requested a compensable rating for residuals of a left wrist fracture.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, which assigns a 10 percent rating for dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm. 
 
The February 2009 VA examination report notes dorsiflexion to 65 degrees and palmar flexion to 75 degrees.  There was objective evidence of pain with active motion but no loss of range of motion on repetition.  As this range of motion is considerably greater than that required for a compensable rating, the appeal must be denied as these findings do not satisfy the criteria for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215.
 

E.  Right Foot
 
The Veteran has requested a compensable rating for a right foot disability, status post third and fourth metatarsal stress fracture with tibial avulsion and displacement.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
 
Under Diagnostic Code 5284, moderate residuals of a foot injury warrant a 10 percent evaluation; moderately severe residuals warrant a 20 percent evaluation; and severe residuals warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
The August 2007 VA examination report notes that the Veteran reported occasional right foot numbness anteriolaterally, pointing out an area at the third toe laterally as far back as the base of the metatarsals.  This discomfort lasted between 5 and 15 minutes and was relieved with a change in position.  On examination, there was no edema, erythema, or increased warmth to the touch of the right ankle.  Posterior tibial and dorsalis pedal pulses were  intact.  Sensory and motor functions were grossly intact.  Dorsiflexion was from 0 to 20 degrees.  Plantar flexion was from 0 to 45 degrees.  There was no valgus or varus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  An x-ray of the foot revealed no significant abnormality.
 
The February 2009 VA examination report notes that the Veteran reported an increase in the severity and duration of his right foot pain and numbness.  He reported pain while standing, walking, and at rest.  He denied swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  On examination, there was evidence of painful motion, tenderness, and abnormal weight bearing.  There was no evidence of swelling, instability, or weakness.  There was decreased sensation with monofilament and vibratory testing.  The Veteran verbally complained of pain with palpation and on range of motion testing.  His shoes had an unusual wear pattern.  The Veteran's gait was compensatory, antalgic, and with poor propulsion.  X-rays revealed probable mild hallux valgus without any other significant abnormality.
 
While this disorder does not rise to the level of a moderately severe foot disorder, the Board will resolve reasonable doubt in the appellant's favor and conclude that as of the February 5, 2009 VA examination the appellant's right foot disorder warrants a 10 percent rating under Diagnostic Code 5284.  38 C.F.R. § 4.7.
 
F.  Extraschedular Evaluations
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria set forth reasonably describe the disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.
 
 
ORDER
 
Entitlement to an increased rating for a left knee scar, initially evaluated as noncompensable from June 1, 2007, and as 10 percent disabling from February 5, 2009, is denied. 
 
Entitlement to an increased rating for a right knee scar, initially evaluated as noncompensable from June 1, 2007, and as 10 percent disabling from February 5, 2009, is denied. 
 
Entitlement to an initial compensable evaluation for post operative residuals of right knee release surgery is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for post operative residuals of left knee degenerative changes, with debridement is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for left hip bursitis is denied.
 
Entitlement to an initial compensable evaluation for residuals of a left wrist fracture is denied.
 
Entitlement to a 10 percent evaluation for a right foot disability, status post third and fourth metatarsal stress fracture with tibial avulsion and displacement, is granted effective February 4, 2009, but not prior thereto, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


